Exhibit 10.57

AMENDMENT TO THE

KOPPERS HOLDINGS INC. BENEFIT RESTORATION PLAN

WHEREAS, Koppers Holdings Inc. (the “Company”) sponsors the Benefit Restoration
Plan for the benefit of certain key employees;

WHEREAS, the Company has reserved the right to amend the Plan in Section 7.1 of
the Plan; and

WHEREAS, the Company wishes to amend the Plan to ensure compliance with the
requirements of Section 409A of the Internal Revenue Code and final the Treasury
Regulations issued thereunder.

NOW, THEREFORE, BE IT

RESOLVED, that the Plan shall be and hereby is amended, effective January 1,
2009, as follows:

1. Section 2.5 of the Plan is amended in its entirety to read as follows:

2.5 Change in Control. Change in Control means the first to occur of any of the
following events:

 

  (a) a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a “person” within the meaning of
Sections 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the Company, a majority-owned subsidiary of the Company or an
employee benefit plan of the Company or such subsidiary (or such plan’s related
trust), become(s) the “beneficial owner” (as defined in Rule 13d-3 under the
Act) of fifty percent (50%) or more of the then outstanding voting stock of the
Company;

 

  (b) during any 12-consecutive month period, individuals who at the beginning
of such period constitute the board of directors of the Company (together with
any new board member whose election by the Company’s board or whose nomination
for election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the board members then still in office who either were board
members at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board members then in office;

 

  (c) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the Company’s stockholders immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than fifty percent (50%) of the
aggregate voting stock or other ownership interests of (x) the entity or
entities, if any, that succeed to the business of the Company or (y) the
combined company);

 

  (d) the closing of the sale of all or substantially all of the assets of the
Company or a liquidation or dissolution of the Company; or



--------------------------------------------------------------------------------

  (e) the acquisition during any 12-consecutive month period, directly or
indirectly, by any person or related group of persons (other than the Company or
a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company of beneficial ownership (within the meaning of
Rule 13d-3 of the Exchange Act) of securities possessing more than thirty
percent (30%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders which the board does not recommend such stockholders to accept.

2. Section 2.23 of the Plan is amended in its entirety to read as follows:

Separation from Service. Separation from Service means a Participant’s
separation from service with the Employer within the meaning of Code
Section 409A. A Separation from Service occurs when the facts and circumstances
indicate that the Employer and the Participant reasonably anticipate that no
further services would be performed after a certain date or that the level of
services the Participant would perform after such date would permanently
decrease to no more than 20% of the average level of services performed over the
immediately preceding 36-month period (or, if shorter, the entire period of the
Participant’s employment with the Employer).

3. Section 2.25 of the Plan is amended to replace the term “key employee” with
the term “specified employee.”

4. Section 5.7 of the Plan is amended in its entirety to read as follows:

Deferred Commencement. Notwithstanding any provision to the contrary in this
Article V or any other article of this Plan, no distribution in connection with
the Separation from Service by a Participant who is at that time deemed to be a
“specified employee” within the meaning set forth in Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A shall be made or otherwise
commence prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of such Separation from Service or (ii) the date of the
Participant’s death.

5. The last sentence of Section 7.1 of the Plan is deleted and replaced with the
following new language:

In the event of the termination of the Plan or any portion thereof, payment of
the balance of each affected Participant’s Account shall be made under and in
accordance with the terms of the Plan and any applicable elections, except that
the Company may determine, in its sole discretion, to accelerate payments to all
such affected Participants if and to the extent that such acceleration is
permitted under Code Section 409A.

IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted,
effective as of the date set forth above.

 

KOPPERS HOLDINGS INC. By:  

/s/ Steven R. Lacy

Title:   Senior VP, Administration, General Counsel & Secretary